DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of March 3, 2021 are hereby accepted as FORMAL.
Please note that the present continuation application is assigned to a different examiner than the parent application 15/879,012, which issued as U.S. Patent 10,942,279.
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim that may be reproduced below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 2 is indefinite and unclear overall in context.  Particularly, the claim language, “one of a global navigation satellite system (GNSS) including a global positioning system (GPS), Glonass, Galileo, Beidou, and an augmentation system” is indefinite and unclear as to whether the claimed alternatives are GPS or Glonass or Galileo or Beidou or an “augmentation system” (noting that an “augmentation system” is not a GNSS; or, whether the alternatives are GPS or Glonass or Galileo or Beidou, plus an “augmentation system.”  That is to say, is claim 2 presenting pure alternatives of A or B or C or D or E, or, is claim 2 presenting the alternatives of (A or B or C or D) and E?
Overall, dependent claim 3 is indefinite and unclear in context in that there are two mentions of “a carrier mixer,” one on line 6, and, the other on line 9.  Are these two different carrier mixers, or are these two mentions of the same “carrier mixer”?  In either case, the claim would have to be amended to be clear on this point.
On line 15 of claim 3, it is unclear in context what is meant by “Fast Fourier Transform (FFT) connected …” in that an FFT in the usual and ordinary sense could not per se be connected to anything, being merely an abstract mathematical transform.
On lines 7 and 13 of claim 3, the uses of “the carrier mixer” lack clear antecedent basis.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,942,279, hereinafter the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been obvious to one of ordinary skill-in-the-art.
Looking, first, to independent claim 1 of this application, claim 1 is obvious over claim 1 of the patent.  Both claim 1 of this application and claim 1 of the patent are directed to claiming, “An apparatus” (line 1), and, each of these claims recites “a memory” (line 2) and “a processor …” (line 3).  On line 4 of claim 1 of this application, the claim limitation, “acquire K values with N peaks, where K and N are integers” is met by the limitation, “conduct acquisition of K values with N peaks, where K and N are integers” of the patents, the two claim limitation phrases being two styles of saying the same thing.  On lines 5-6 of claim 1 of this application, the claim limitation, “select J of the N peaks and include the J peaks in track, where J is an integer less than or equal to N” is met by the same language in claim 1 of the patent.  On lines 7-8 of claim 1 of this application, the claim limitation, “ determine a metric using acquisition non-coherent summations (NCSs) and track NCSs of coherent correlations” is met by the claim limitation, “combine acquisition non-coherent summations (NCSs) and track NCSs of coherent correlations in a metric” in claim 1 of the patent, each having the same meaning, but are in a different style of expression.
The limitation of claim 1 of this application on lines 9-10 of the claim to “determine to not abandon the measurement based on the metric; and form a measurement responsive to determining not to abandon” is substantially met in claim 1 of the patent by the claim limitation, “form a measurement unless the metric indicates that the measurement should be abandoned.”  The limitation in claim 1 of the patent to “determine to not abandon the measurement based on the metric” is not stated in claim 1 of the patent.  However, it would have been obvious to one of ordinary skill-in-the-art from the method step quoted above in this paragraph from claim 1 of the patent that since forming a measurement or abandoning is conditioned on the “metric,” a testing step could be added to claim 1 of this application to determine based on the “metric” if there is to be an abandonment or not for the advantage of having a necessary determination for the final method step of claim 1 of this application.
Thus, claim 1 of this application is obvious over claim 1 of the patent.
Claim 2 of this application is met by claim 2 of the patent.
Claim 3 of this application is met by claim 5 of the patent.
Claim 4 of this application is met by claim 3 of the patent.
Claim 5 of this application is met by claim 4 of the patent.
Claim 6 of this application is met by claim 6 of the patent.
Claim 7 of this application is met by claim 7 of the patent.
Claim 8 of this application is met by claim 8 of the patent.
Claim 9 of this application is met by claim 9 of the patent.
Now, looking to independent claim 10 of this application, claim 10 of this application is obvious over claim 10 of the patent.  Both claim 10 of this application and claim 10 of the patent are presented as being directed to “A method” (line 1).  In a similar manner to the corresponding limitation in claim 1 of this application, the limitation, “acquiring, by a processor, K values with N peaks, where K and N are integers” (line 2) is met in claim 10 of the patent in met by “conducting, by a processor, acquisition of K values with N peaks, where K and N are integers” in claim 10 of the patent, both claims saying the same thing in a different style.  On lines 3-4 of claim 10 of this application, the claim limitation, “selecting J of the N peaks and including the J peaks in track, where J is an integer less than or equal to N” is met by the same language in claim 10 of the patent.  Then, on lines 5-6 of claim 10 of the patent, the claim limitation, “determining a metric using acquisition non-coherent summations (NCSs) and track NCSs of coherent correlations” is met in claim 10 of the patent by “combining acquisition non-coherent summations (NCSs) and track NCS of coherent correlations in a metric,” the two claim limitations having the same meaning expressed in different styles.  The remarks with respect to the limitations of lines 7-8 of independent claim 10 of this application are substantially the same as those made above with respect to the claim limitations of lines 9-10 of claim 1 of this application, claim 10 being the method claim corresponding to the apparatus of claim 1 of this application.  Therefore, claim 10 of this application is obvious over claim 10 of the patent.
Claim 11 of this application is met by claim 11 of the patent.
Claim 12 of this application is met by claim 12 of the patent.
Claim 13 of this application is met by claim 13 of the patent.
Claim 14 of this application is met by claim 14 of the patent.  Please note that “Y2” on line 2 of claim 14 in the printed patent is a typographical error by the printer for “1/2.”  This has been verified by the examiner in looking at the issued text of claim 14 in the image file wrapper (IFW) of the patent.
Claim 15 of this application is met by claim 15 of the patent.
Claim 16 of this application is met by claim 16 of the patent.
The text of independent claim 17 of this application is as follows:
“17. A method of manufacturing an apparatus, comprising: forming the apparatus on a wafer or a package with at least one other apparatus, wherein the apparatus comprises a memory and a processor configured to acquire K values with N peaks, where K and N are integers, select J of the N peaks and include the J peaks in track, where J is an integer less than or equal to N, determine a metric using acquisition and track non-coherent summations (NCSs) of coherent correlations; determine to not abandon the measurement based on the metric; and form a measurement responsive to determining to not abandon; and testing the apparatus, wherein testing the apparatus comprises testing the apparatus using one or more electrical to optical converters, one or more optical splitters that split an optical signal into two or more optical signals, and one or more optical to electrical converters.”
Now, taking independent claim 17 of this application, the text of independent claim 17 of this application in bold above is identical to the corresponding language in claim 17 of the patent.  The limitation, “determine a metric using acquisition and track non-coherent summations (NCSs) of coherent correlations” on lines 5-6 of claim 17 of this application has the same meaning as the claim limitation, “combine acquisition and track non-coherent summations (NCSs) of coherent correlations in a metric” in claim 17 of the patent, merely being in different styles of expression.  The remarks with respect to the claim limitations, “determine to not abandon the measurement based on the metric; and form a measurement responsive to determining to not abandon” on lines 7-8 of claim 17 of this application are substantially those made above with respect to the claim limitations of lines 9-10 of claim 1 of this application.
Claim 18 of this application is met by claim 18 of the patent.
The text of independent claim 19 of this application is as follows:
“19. A method of constructing an integrated circuit, the method comprising: generating a mask layout for a set of features for a layer of the integrated circuit, wherein the mask layout includes standard cell library macros for one or more circuit features that include an apparatus comprising a memory and a processor configured to acquire K values with N peaks, where K and N are integers, select J of the N peaks and include the J peaks in track, where J is an integer less than or equal to N, determine a metric using acquisition and track non-coherent summations (NCSs) of coherent correlations; determine to not abandon the measurement based on the metric; and form a measurement responsive to determining to not abandon; disregarding relative positions of the macros for compliance to layout design rules during the generation of the mask layout; checking the relative positions of the macros for compliance to layout design rules after generating the mask layout; upon detection of noncompliance with the layout design rules by any of the macros, modifying the mask layout by modifying each of the noncompliant macros to comply with the layout design rules; generating a mask according to the modified mask layout with the set of features for the layer of the integrated circuit; and manufacturing the integrated circuit layer according to the mask.”  (Bold added).
As for independent claim 19 of this application, the text of the claim in bold above is identical to the corresponding text in claim 19 of the patent.  The limitation, “determine a metric using acquisition and track non-coherent summations (NCSs) of coherent correlations” on lines 6-7 of claim 19 of this application has the same meaning as the claim limitation, “combine acquisition and track non-coherent summations (NCSs) of coherent correlations in a metric” in claim 19 of the patent, merely being in different styles of expression.  The remarks with respect to the claim limitations, “determine to not abandon the measurement based on the metric; and form a measurement responsive to determining to not abandon” on lines 7-8 of claim 19 of this application are substantially those made above with respect to the claim limitations of lines 9-10 of claim 1 of this application.
Claim 20 of this application is met by claim 20 of the patent.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Borio et al article that is cited with this office action is of general interest for relating to non-coherent summation.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648